                Case 5:19-cv-00838-OLG Document 10-1 Filed 01/24/20 Page 1 of 1


                                    IPP International U.G. Declaration Exhibit A
                                      File Hashes for IP Address 75.13.83.17

ISP: AT&T U-verse
Physical Location: Cedar Park, TX



Hit Date UTC           File Hash                                           Title
06/01/2019 18:13:13    ADFB1EA82C2AA9C892714F71AFA4FBFEE10E88A0            Kate Pole Dance and Sex Show

02/24/2019 20:10:41    B002F3E3AA48C55EC5681ADDBB77C07A374F2FAB            Stripshow Sex

02/24/2019 20:05:18    9813E1636AC496680E1120A32C18480590EFD2B0            Threeway Strip Poker

08/24/2018 11:54:04    784A6A09789814596260BC84634CB3B056F98A91            Lovers Quarrel

06/10/2018 14:19:12    44BB7079CC0D20E54C2D2ED0DBA016A4B6581F67 My Sweet Surrender

04/14/2018 01:18:49    928D8DCB0112EC8253BB91F9052DE73085F137ED            Sticky and Sweet

03/31/2018 07:04:42    B8FBCCBA391B2A70F288BF3A85D0D9865AC830F4            Never Have I Ever Had A Threesome Like
                                                                           This

02/16/2018 04:20:23    463F73D49530FC53A05A7D4AC405F14CDB3FF5C9            Watch Me Cum For You

01/15/2018 10:24:13    8FCEE86C24C7C64C94D7C95D0307ADC488C40F8E            Purely Passionate

01/01/2018 05:09:46    2483854D7550FE2B2F432D2A88CEC18E2BF98A36            HOT Coffee

12/15/2017 23:30:41    C959BAAC15EE99634FBD598034B72EBCBD8EE61B            Five Reasons to Love Sex with Blondes


Total Statutory Claims Against Defendant: 11




                                                    EXHIBIT A
WTX44
